DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/04/2021 has been entered.  Claims 1-20 are presented for examination.
Double Patenting
The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 10,725,533 in view of Fein (US 2014/0267409).   	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 	In the table below, the left side are claims in the current application while the right side includes the claims and text that conflict with the claims of the current application. 
16/901,412 (present application)
10,725,533
Claim 1: A device comprising:

Claim 1: A device comprising:

a camera to capture image data including video; a display to provide a view of the image data; processing circuitry coupled to the camera and the display, the processing circuitry configured to:
a camera to capture image data including video; a display to provide a view of the video captured by the camera … an object recognition module including circuitry … a gesture recognition module including circuitry …
identify one or more fingers in the video;

an object recognition module including circuitry to analyze the image data to 


a gesture recognition module including circuitry to analyze the video to recognize a first gesture performed by the recognized one or more fingers
in response to recognizing the first recognized gesture, cause a still image including (i) a first object in the video and proximate the first gesture and (ii) an environment in the video and around the first object to be provided on the display;

wherein the object recognition module, in response to the data indicative of the first
recognized gesture, is further to issue a command to circuitry of an image rendering module that causes the image rendering module to render a still image including the first object
the camera is further configured to continue to capture second video while the display is providing the view of the still image; and

wherein the camera is to continue to capture second video while the display is providing
the view of the still image;

the processing circuitry is further configured to: extract data corresponding to the identified one or more fingers from the second video;

wherein the object recognition module is to, while the display is providing the view of the
till image, extract data corresponding to the one or more fingers from the second video;

modify the still image to include the extracted one or more fingers from the second video overlaid on the still image; and

modify the still image to include the
extracted one or more fingers from the second video overlaid on the still image
cause the display to provide a view of the modified still image including the extracted one or more fingers from the second video overlaid thereon.

wherein the image rendering module is further to cause the display to provide a view of the modified still image including the augmented first object with the extracted one or more fingers from the second video overlaid thereon


Claim 2: The device of claim 1,wherein the processing circuitry is further configured to recognize a second gesture performed by the identified one or more fingers proximate the modified still image and augment the modified still image based on the second gesture.

Claim 1: the image rendering module including circuitry to modify the still image to include the extracted one or more fingers from the second video overlaid on the still image, to alter pixel values of or around the first object in the still image, and to augment the first object based on data indicative of a second recognized gesture


Claim 3: The device of claim 1,wherein the processing circuitry is further configured to modify the still image, in response to a second gesture, with a list of one or more 


the image rendering module including circuitry to modify the still image to include the extracted one or more fingers from the 



Claim 4: The device of claim 1,wherein the processing circuitry is further configured to identify the first object in the image data.
Claim 1: an object recognition module including circuitry to analyze the image data to recognize a first object and one or more fingers in the video


Claim 5: The device of claim 2,wherein the processing circuitry is further configured to, in response to recognition of the second gesture, modify the image data by performing a first operation, and modify the image data by performing a second operation, different from the first operation, in response to determining a recognized object is a second object, different from the first object.

Claim 4: wherein, in response to the gesture recognition module recognizing the second gesture, the image rendering module is to modify the image data by performing a first operation in response to the object recognition module determining the recognized object is the first object, and wherein, in response to the gesture recognition module recognizing the same second gesture, the image rendering module is to modify the image data by performing a second operation, different from the first operation, in response to the
object recognition module determining a recognized object is the second object,
different from the first object.


Claim 6: The device of claim 1, further comprising: a microphone to capture sounds;
Claim 5: The device of claim 1, further comprising: a microphone to capture sounds;
wherein the processing circuitry is further configured to: translate one or more sounds captured by the microphone and provide data indicative of the translated one or more sounds;

a speech recognition module including circuitry to translate one or more sounds captured by the microphone and provide data indicative of the translated one or more sounds;

determine one or more social circumstances of the user based on a location, a speed of a user, a translated sound, one or more objects in the image data, and one or more people in the image data, wherein a social circumstance 



wherein the image rendering module is to modify the image by performing a first
operation on the image data based on a first social circumstance of the one or more social
circumstances determined by the context module, and the second gesture recognized by the gesture recognition module


Claim 7: The device of claim 6, wherein the processing circuitry is further configured to receive data indicative of the first recognized gesture to determine whether the first recognized gesture satisfies a policy including one or more gestures that must be performed before a user is allowed access to the functionality of the device, and in response to determining the policy has been satisfied, provide data indicating a valid authentication procedure has been
performed.
Claim 6: wherein the device further comprises an authentication module including circuitry to receive the data indicative of the first recognized gesture to determine whether the first recognized gesture satisfies a policy including one or more gestures that must be performed before a user is allowed access to the functionality of the device, and in response to determining the policy has been satisfied, provide data indicating a valid
authentication procedure has been performed.


	
 	In the same field of endeavor, Fein teaches the still image proximate the first gesture and including an environment in the video and around the first object (Figs. 4, 16-23, [0070-0071, 0073-0075, 0088-0091, 0096-0097, 0104, 0117-0126], Fein teaches that a still image can be formed near a gesture; for example, when a user taps a walking musician in Figs. 16-23, a still, frozen image of the musician is formed near the gesture; also, the still images of Fein typically are objects with a variety of sub-objects; for example, in Figs. 16-23, the still figure of the musician includes a torso, dark jacket/region, as well as a head, pants, legs, etc.)
  	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the causing the still image including the first 
 	Claims 8-14 and 15-20 recite similar limitations as claims 1-7 and are likewise rejected.

 	This is a provisional nonstatutory double patenting rejection.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fein (US 2014/0267409) in view of Maeda (WO 2014/147686).  

 	Regarding claim 1, Fein teaches a device (Figs. 1-3, [0056] describes augmented reality devices, such as eyeglasses or smartphones) comprising:
 	a camera to capture image data including video ([0070], the AR device can include a camera to image real surroundings; Figs. 16-23, 4 [0096, 0097, 0117], as seen in figures, the device can capture and display video of real surroundings);

 	processing circuitry coupled to the camera and the display (given the above, it is inherent that the AR device has such circuitry; [0154] describes a processor), the processing circuitry configured to:
 	identify one or more fingers in the video (Figs. 4, 16-23, [0070-0071, 0073-0075, 0088-0091, 0096-0097, 0104, 0117-0126], the device can detect a gesture involving fingers, as seen in the figures);
 	recognize a first gesture performed by the identified one or more fingers (Figs. 4, 16-23, [0070-0071, 0073-0075, 0088-0091, 0096-0097, 0104, 0117-0126], the device can detect a gesture involving fingers, as seen in the figures); and
 	in response to recognizing the first recognized gesture, cause a still image including (i) a
first object in the video and proximate the first gesture (Figs. 4, 16-23, [0070-0071, 0073-0075, 0088-0091, 0096-0097, 0104, 0117-0126], Fein teaches at least two implementations that read on the above feature; for one, Fein teaches a user tapping an real object in the AR view and dragging a AR copy of the object across the display with a drag gesture e.g., see Fig. 4 and [0071]; [0071] indicates that a user can touch/select a real interface object in the display and then move it; secondly, Fein also teaches tapping on a real object e.g., the Beatles member Ringo, a taxi etc., to invoke the display of menu options related to the selected object e.g., see Figs. 16-23; the selected object is paused or frozen i.e., a still image; a person of ordinary skill would understand the dragged object described in connection with Fig. 4 to also be a moveable still image, and is depicted as such in Fig. 4) 

 	the camera is further configured to continue to capture second video while the display is
providing the view of the still image ([0056], as is well known in the augmented reality arts, an AR view typically provides a constant window to the real world or surroundings; for example, Figs. 19-23, [0124] notes that when the Ringo object is selected and frozen, the surroundings continue to flow around the object normally and are displayed in the device i.e., the video continues to be captured; it is obvious that Fig. 4 may display a similar environment, where a video of the bookshelf continues to be recorded while a selected object is moved).  
 	However, Fein does not expressly disclose the processing circuitry is further configured to: extract data corresponding to the identified one or more fingers from the second video; modify the still image to include the extracted one or more fingers from the second video overlaid on the still image; and cause the display to provide a view of the modified still image including the extracted one or more fingers from the second video overlaid thereon.
 	In the same field of endeavor, Maeda teaches
	the processing circuitry is further configured to:

 	modify the still image to include the extracted one or more fingers from the second video overlaid on the still image ([0078] teaches that a user can touch a virtual object i.e., button B1 of Figs. 19-20 to obtain more virtual menu options; Fig. 2, [0018] also describes a similar embodiment in which a user is touching a button; as shown in the figures, the finger is superimposed over the button; see also Figs. 3, 4 and 11 which illustrate other examples of superimposing a finger over a virtual object; in the context of Fein, which also teaches tapping or selecting virtual objects using fingers i.e., a frozen person or a draggable item, this means it would be likewise known to superimpose a finger over such items; see also Maeda Fig. 3, [0019], which teaches that a selected object can be enlarged or shrunk via a finger gesture, where the fingers are overlaid on the image); and
 	cause the display to provide a view of the modified still image including the extracted one or more fingers from the second video overlaid thereon ([0078] teaches that a user can touch a virtual object i.e., button B1 of Figs. 19-20 to obtain more virtual menu options; Fig. 2, [0018] also describes a similar embodiment in which a user is touching a button; as shown in the figures, the finger is superimposed over the button; it would be obvious to similarly have a finger superimposed over the button B1 of Figs. 19-21; see also Figs. 3, 4 and 11 which illustrate other examples of superimposing a finger over a virtual object; in the context of Fein, which also teaches tapping or selecting virtual objects using fingers i.e., a frozen person or a draggable item, 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the processing circuitry is further configured to: extract data corresponding to the identified one or more fingers from the second video; modify the still image to include the extracted one or more fingers from the second video overlaid on the still image; and cause the display to provide a view of the modified still image including the extracted one or more fingers from the second video overlaid thereon as suggested in Maeda into Fein because Fein and Maeda pertain to analogous fields of technology.  Both Fein and Maeda pertain to augmented reality devices where a user can select a real world object.  For example, Fein Fig. 21 shows a user using a finger to touch and select a real world object i.e., a musician, which becomes a frozen, virtual still image or object.  In Maeda, the augmented reality device can be a head mounted device, and the device can superimpose fingers over a touched or selected virtual object.  It would be desirable to incorporate this feature into Fein to facilitate and make more realistic a user’s interactions with and selections of virtual objects e.g., see Maeda Figs. 2-3, 19-21, [0077, 0078, 0018, 0089-0092].  It should be further be noted that the combination of Fein and Maeda can be understood to read on the claimed invention in other ways.  For example, Fein Fig. 4, Figs. 16-23 teach selecting an object for further interaction.  Maeda Fig. 3, [0019] teaches using a finger gesture on the object to change the object’s size.  It is believed to be further obvious to modify the Fein invention such that a user could manually control the size of a selected object using the techniques described in Maeda.  Note that Fein also contemplates a similar enlargement process for a selected item e.g., see Fein [0122, 0123, 0104].  


 	wherein the processing circuitry is further configured to recognize a second gesture performed by the identified one or more fingers proximate the modified still image and augment the modified still image based on the second gesture (Fein Fig. 4, [0060-0063, 0071], a user can use a second gesture e.g., a drag using a figure, as seen in Fein Fig. 4, to move the selected object i.e., thereby augmenting the image by changing its position to a desired location; Fein Fig. 22, [0123-0126], a user can select an object in a video to pause or freeze it, making it into a still image; as described in Fein Fig. 22 and [0125, 0122], a user can then view a menu with multiple options to facilitate any available interactions with the still image; as seen in the figure, the user can use a gesture with a finger to select an option; Fein [0126], one available interaction is to “release” the figure, which causes the figure to rush off screen i.e., thereby augmenting the still image so it can reposition itself as desired by the user; see also Maeda Figs. 3, 4, 11, 19-21, which indicate it is known to drag items or interact with menus using a finger gesture; for example, Maeda Fig. 3, [0019] describes pinching or expanding fingers to change the size of a selected object).

 	Regarding claim 3, the combination of Fein and Maeda teaches the invention as claimed in claim 1.  The combination of Fein and Maeda also teaches wherein the processing circuitry is further configured to modify the still image, in response to a second gesture, with a list of one or
more user-selectable operations, which when selected, cause the processing circuitry to modify the image data using a selected operation (Fein Fig. 22, [0123-0126], a user can select an object in a video to pause or freeze it, making it into a still image; as described in Fein Fig. 22 and 

 	Regarding claim 4, the combination of Fein and Maeda teaches the invention as claimed in claim 1.  The combination of Fein and Maeda also teaches wherein the processing circuitry is further configured to identify the first object in the image data (Fein Fig. 4, Figs. 16-23, [0060-0063, 0121, 125], when a user selects an object e.g., a book, a musician, a poster, etc., the system recognizes or identifies it so that particular, associated processes can be applied to it e.g., creation of a paused figure, shopping, dragging, sharing, highlighting etc.; see also Maeda [0039, 0076 0040, 0049], which describes recognizing virtual or real objects)  

 	Regarding claim 5, the combination of Fein and Maeda teaches the invention as claimed in claim 2.  The combination of Fein and Maeda also teaches wherein the processing circuitry is 

	Regarding claim 8, the claim corresponds to claim 1 and is rejected for the same reasons.

   	Regarding claim 9, the combination of Fein and Maeda teaches the invention as claimed in claim 8.  Claim 9 corresponds to claim 2 and is rejected for the same reasons.  



   	Regarding claim 11, the combination of Fein and Maeda teaches the invention as claimed in claim 8.  Claim 11 corresponds to claim 4 and is rejected for the same reasons.  

   	Regarding claim 12, the combination of Fein and Maeda teaches the invention as claimed in claim 9.  Claim 12 corresponds to claim 5 and is rejected for the same reasons.  

 	Regarding claim 15, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of Fein and Maeda also teaches a non-transitory machine-readable medium including instructions that, when executed by a machine, case the machine to perform operations (Fein [0152] describes implementing the invention using memory and programs).

   	Regarding claim 16, the combination of Fein and Maeda teaches the invention as claimed in claim 15.  Claim 16 corresponds to claim 2 and is rejected for the same reasons.  

   	Regarding claim 17, the combination of Fein and Maeda teaches the invention as claimed in claim 15.  Claim 17 corresponds to claim 3 and is rejected for the same reasons.  

   	Regarding claim 18, the combination of Fein and Maeda teaches the invention as claimed in claim 15.  Claim 18 corresponds to claim 4 and is rejected for the same reasons.  

.  

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fein and Maeda, as applied in claims 1, 8 and 15, and further in view of Lee (US 8,963,807).  

 	Regarding claim 6, the combination of Fein and Maeda teaches the invention as claimed in claim 1.  The combination of Fein and Maeda also teaches 
	a microphone to capture sounds (Maeda Fig. 5, [0023] describes a microphone);
 	wherein the processing circuitry is further configured to:
 	translate one or more sounds captured by the microphone and provide data indicative of the translated one or more sounds (Maeda [0041], the system can recognize voice commands and output corresponding data);
 	determine one or more social circumstances of a user based on a location, a speed of the user, a translated sound, one or more objects in the image data (Maeda [0027], the system can include an acceleration sensor i.e., detecting an increase in speed of the user handling the device; the system can include a sensor that measures a position/location of the device; as noted above, the system can recognize voices and translate them into commands; as noted in Maeda [0039], the system can recognize objects in the images captured by the device; see also Fein Figs. 4, 16-23, [0060-0063, 0121, 125], which relates to identifying objects that are selected), 
 	wherein a social circumstance is one of a plurality of social circumstances including the user of the device exercising, conversing, driving, shopping, eating, and working (“working” can also be understood as applying effort to perform any task; thus, as noted above, the system 
 	modify the image by performing a first operation on the image data based on a first social circumstance of the determined one or more social circumstances, and the second gesture (Fein Fig. 4, [0060-0063, 0071], a user can use a second gesture e.g., a drag using a figure, as seen in Fein Fig. 4, to move the selected object i.e., thereby modifying the image by changing its position to a desired location; Fein Fig. 22, [0123-0126], a user can select an object in a video to pause or freeze it, making it into a still image; as described in Fein Fig. 22 and [0125, 0122], a user can then view a menu with multiple options to facilitate any available interactions with the still image; as seen in the figure, the user can use a gesture with a finger to select an option; Fein [0126], one available interaction is to “release” the figure, which causes the figure to rush off screen i.e., thereby modifying the still image so it can reposition itself as desired by the user; note also that the dragging or rush off operations can be understood as being applied on the video background of the AR device i.e., “by performing a first operation on the image data”; see also related remarks above in connection with claim 3; the above operations are also based at least on a user working with the selected object or gestures i.e., “modify … based on a first social circumstance”)
 	However, the combination of Fein and Maeda does not expressly disclose the determining one or more social circumstances based on one or more people in the image data.
 	In the same field of endeavor, Lee teaches the determining one or more social circumstances based on one or more people in the image data (Fig. 1, col. 3, lines 9-27, the AR 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the determining one or more social circumstances based on one or more people in the image data as suggested in Lee into Fein and Maeda because Fein/Maeda and Lee pertain to analogous fields of technology.  Both Fein/Maeda and Lee pertain to an augmented reality system that can recognize objects and present virtual items on a display with information relating to the objects.  In Lee, the AR system can recognize people, and provide virtual items relating to the people.  It would be desirable to incorporate this feature into Fein/Maeda, so that the Maeda AR invention could also extend its recognition and information gathering systems to people e.g., see Lee Fig. 1, col. 3, lines 9-27 and col. 7, lines 21-42.)  

 	Regarding claim 13, the combination of Fein and Maeda teaches the invention as claimed in claim 8.  Claim 13 also corresponds to claim 6 and is rejected for the same reasons. 

	Regarding claim 20, the combination of Fein and Maeda teaches the invention as claimed in claim 15.  Claim 20 also corresponds to claim 6 and is rejected for the same reasons. 

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1, 8 and 15.

in the video and proximate the first gesture and (ii) an environment in the video and around the first object to be provided on the display.”  
 	The Examiner therefore has rejected independent claims 1, 8 and 15 under 35 U.S.C. 103 as being unpatentable over Fein in view of Maeda.  Applicant's arguments are moot in view of the new grounds of rejection. 	Applicant further argues that claims 2-6, 9-13 and 16-20 are allowable in view of their dependency on claims 1, 8 and 15.  Claims 2-6, 9-13 and 16-20 remain rejected as being unpatentable over Fein, Maeda and/or Lee.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Kasahara (US 2014/0009494) teaches viewing a real world object in augmented reality and generating a still image of the object that can be manipulated e.g., see Kasahara Fig. 5, [0070-0078].  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143